Citation Nr: 0624642	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a schedular rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from April 1996 to April 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, denying the veteran's 
claim for increase for tinnitus.  


FINDING OF FACT

The veteran has bilateral, recurrent tinnitus for which 
the maximum schedular evaluation has already been 
assigned.


CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in 
excess of 10 percent for bilateral tinnitus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159,3.326(a) (2005).  The 
U. S. Court of Appeals for Veterans Claims (Court or 
Veterans Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist 
do not apply to a claim if resolution of that claim is 
based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet.App. 143, 149 (2001).

Regarding the veteran's claim for separate ratings for 
tinnitus, the facts are not in dispute.  Resolution of the 
veteran's appeal is dependent on an interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the 
applicable rating criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral 
or bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
of VCAA notice or assistance are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet.App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Claim for Increase

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
(DCs) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Each disability must be viewed 
in relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  Examination reports are to 
be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

The record reflects that service connection for tinnitus 
was established by the RO in its rating decision of April 
2001.  At that time, a 10 percent rating was assigned 
under DC 6260 for the veteran's tinnitus, effective from 
April 8, 2000.  That rating has remained in effect since 
that time.  The veteran's claim for separate 10 percent 
ratings for tinnitus of each ear was received by the RO in 
January 2003.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, to clarify existing VA practice 
that only a single, 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 
6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet.App. 63 (2005), the Veterans 
Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10-
percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 23, 2003, versions of DC 6260 
required that VA assign dual 10-percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and 
unnecessary expenditure of resources based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay essentially included all claims in 
which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent was sought.

Recently, the Federal Circuit reversed the Veterans 
Court's decision in Smith, and affirmed the VA's 
longstanding interpretation of DC 6260 as authorizing only 
a single, 10-percent rating for tinnitus, whether 
perceived as unilateral or bilateral.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  Finding that there was a lack 
of evidence in the record suggesting that VA's 
interpretation of DC 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to the 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent 
with VA's longstanding interpretation that a single, 10-
percent disability rating is the maximum rating available 
under DC 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available under both the new and 
old versions of the regulation.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus 
in each ear, the veteran's appeal must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

A scheduler rating in excess of 10 percent for tinnitus, 
including separate compensable ratings for each ear, is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


